Name: Commission Regulation (EEC) No 2670/83 of 23 September 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 263/ 18 Official Journal of the European Communities 24. 9 . 83 COMMISSION REGULATION (EEC) No 2670/83 of 23 September 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1252/83 (3), as last amended by Regulation (EEC) No 2393/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1252/83 to the quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 3 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p. 1 . I2) OJ No L 140, 20 . 5 . 1982, p. 22. (3) OJ No L 133, 21 . 5 . 1983, p. 23 . (4 OJ No L 234, 25 . 8 . 1983 , p. 12 . 24. 9. 83 Official Journal of the European Communities No L 263/19 ANNEX to the Commission Regulation of 23 September 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 27 from 3 to 9 October 1983 Week No 28 from 10 to 16 October 1983 Week No 29 from 17 to 23 October 1983 Week No 30 from 24 to 30 October 1983 Week No 31 from 31 October to 6 November 1983 01.04 B 67,036 (') 67,036 (') 67,036 0 67,036 (') 68,235 (') 02.01 A IV a) 1 142,630 (2) 142,630 (2) 142,630 (2) 142,630 (2) 145,180 (2) 2 99,841 (2) 99,841 (2) 99,841 (2) 99,841 (2) 101,626 (2) 3 156,893 (2) 1 56,893 (2) 1 56,893 (2) 1 56,893 (2) 1 59,698 (2) 4 185,41 9 (2) 185,419 (2) 1 85,419 (2) 1 85,419 (2) 188,734 (2) 5 aa) 185,41 9 (2) 185,41 9 (2) 185,41 9 (2) 185,41 9 (2) 1 88,734 (2) bb) 259,587 (2) 259,587 (2) 259,587 (2) 259,587 (2) 264,228 (2) 02.06 C II a) 1 185,419 185,419 185,419 185,419 188,734 2 259,587 259,587 259,587 259,587 264,228 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.